United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1439
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                      Alejandro Alaniz, also known as Alex

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: February 10, 2020
                                 Filed: June 5, 2020
                                   [Published]
                                 ____________

Before SMITH, Chief Judge, COLLOTON and STRAS, Circuit Judges.
                              ____________

PER CURIAM.

       In 1997, Alejandro Alaniz was convicted of various drug offenses and
received a life sentence, which is precisely what the Sentencing Guidelines required
at the time. U.S.S.G. ch. 5, pt. A (1995). In 2014, the Guidelines changed and
retroactively reduced the range to 360 months to life. U.S.S.G. supp. to app. C,
amend. 782, 788; U.S.S.G. ch. 5, pt. A. Alaniz, hoping to take advantage of the
amendment, filed a motion asking the district court 1 to reduce his sentence. See 18
U.S.C. § 3582(c)(2). He received a shorter sentence—384 months—but believed it
should be even lower and moved unsuccessfully for reconsideration. 2 We affirm.

       Alaniz’s first argument is that the district court should have held an
evidentiary hearing before it ruled on his motion. See U.S. Const. amend. V, cl. 3.
We review this due-process challenge de novo, United States v. Tollefson, 853 F.3d
481, 485 (8th Cir. 2017), but it does not get far. There is no “constitutionally
protected liberty interest” in a discretionary sentence reduction, so the Due Process
Clause does not afford procedural protections to those who seek one. United States
v. Johnson, 703 F.3d 464, 471 (8th Cir. 2013) (citation omitted); see 18 U.S.C.
§ 3582(c)(2) (providing discretion to “modify a term of imprisonment”); Town of
Castle Rock v. Gonzales, 545 U.S. 748, 756 (2005) (“[A] benefit is not a protected
entitlement if government officials may grant or deny it in their discretion.”).

       Reframing the issue as an abuse of discretion does not help Alaniz either. To
be sure, we have held that a district court abuses its discretion when there is no
“opportunity [for a movant] to respond to [prejudicial] information” because he or
she lacks access “to the material on which the court will base its sentencing
decision.” United States v. Foster, 575 F.3d 861, 863 (8th Cir. 2009). But here,
Alaniz had the Probation Office’s eligibility report—which was the basis of the
district court’s decision—before filing a motion for reconsideration. At that point,
he had “an opportunity to respond” to the “prejudicial” information in the report. Id.
He took advantage by disputing the relevance and accuracy of some of the conduct
it described. This sequence of events gave the district court another chance to
“review[] . . . the motion[ and] the record,” even if the motion proved unpersuasive.


      1
        The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
      2
       Alaniz actually asked the district court to resentence him below the new
range, but it lacked the power to do so. U.S.S.G. § 1B1.10(b)(2)(A); see Dillon v.
United States, 560 U.S. 817, 819 (2010).
                                        -2-
The movant in Foster, by contrast, never had this opportunity. See id. at 864
(involving a situation in which the movant was “unable to respond” because he was
“not aware” of the report’s existence.”).

       Alaniz’s second argument is that the district court should have explained why
it did not reduce his sentence further. See United States v. Burrell, 622 F.3d 961,
964 (8th Cir. 2010) (reviewing for an abuse of discretion). The court must consider
“any applicable” sentencing factors and provide some rationale for its ruling, but it
“need not give lengthy explanations” or “categorically rehearse” the factors. Id. at
963–64 (internal quotation mark and citation omitted). What matters for us is having
enough information for meaningful appellate review. See United States v. Boyd, 819
F.3d 1054, 1056 (8th Cir. 2016) (per curiam).

       There is enough here. Although Alaniz claims that the district court failed to
“cite a single fact or circumstance” specific to either him or his offenses, the
eligibility report, which the district court quoted, filled in the details. It described,
among other things, that Alaniz “was the leader of a [large] drug conspiracy” and
“issued multiple threats” to codefendants, an attorney, and a government agent in an
attempt to obstruct the investigation against him. See 18 U.S.C. § 3553(a); U.S.S.G.
§ 1B1.10, cmt. n.1(B). Even if the court could have said more, it did not abuse its
discretion.

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                          -3-